 Case 3:20-cv-01161-LAB Document 5 Filed 02/08/21 PageID.15 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT
 8
                      SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     MARISOL ESTHER SANTIAGO,              CASE NO.: 20-CV-1161-LAB
11
                      Petitioner,
12
          v.                               ORDER GRANTING MOTION TO
13                                         DISMISS
14   WILLIAM PELHAM BARR, ET AL.,
15                    Respondent.
16
17
18        Upon motion of the petitioner, and good cause shown, it is HEREBY
19   ORDERED that the Petition for Writ of Habeas Corpus is dismissed.
20        SO ORDERED.
21
     Dated: February 8, 2021
22                                      Honorable Larry Alan Burns
                                        United States District Court Judge
23
24
25
26
27
28
